Exhibit 10.1












March 9, 2018
Megan Molony
National Vision, Inc.
296 Grayson Highway
Lawrenceville, GA 30046
Megan.Molony@nationalvision.com
Via Electronic Mail                                    
Dear Ms. Molony:
This Letter of Third Amendment (“Third Amendment”) reflects the mutual
understanding of National Vision, Inc. (“Customer”) and Essilor of America, Inc.
(“Essilor”) regarding the amendment of that certain Direct Lens Supply Letter
Agreement dated May 25, 2011, as amended on December 2, 2014 and February ,
2017, by and between the parties hereto regarding the Customer’s purchase of
Direct Lenses from Essilor (the “Original Agreement” and, as hereby amended by
the First and Second Amendments, the “Agreement”). All terms not defined herein
will have the same meaning as set forth in the Agreement. The purpose of this
Letter of Third Amendment is to extend the Term of the Agreement.
Term
The section “Term” of the Agreement shall be deleted and replaced in its
entirety with the following paragraph:
“The term of this Letter Agreement shall extend for a period starting on the
date set forth above and expiring on June 30, 2019 (the “Initial Term”), unless
terminated earlier (or extended) in accordance with the provisions of this
Letter Agreement, and the Price List will be effective as of the date of this
Letter Agreement for any orders Customer may submit to Essilor on or after this
date. Thereafter, the Letter Agreement shall extend for addition one year
extensions (each a “Renewal Year”, and together with Initial Term, the “Term”),
unless either party gives the other at least ninety (90) days prior written
notice of the end of the Initial Term or Renewal Term, as applicable, of its
desire to terminate this Letter Agreement. Notwithstanding the foregoing,
Customer shall have the ability to unilaterally extend this Letter Agreement an
additional calendar quarter after the proposed termination date. In addition,
the exclusivity provisions set forth above shall, with respect to any Direct
Lenses described on the Price List, become effective if, when, and during such
time as Essilor is able to supply the Direct Lenses to Customer in accordance
with the provisions of this Letter Agreement. Essilor understands and
acknowledges that Customer and its Retail Stores will rely upon the timely
availability and delivery by Essilor of Direct Lenses to Customer. Customer
understands and acknowledges that certain products may not be immediately
available for shipment.”
Kodak Agreement
This Section shall be deleted in its entirety.
Miscellaneous
This Third Amendment may be executed in any number of counterparts, each of
which shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument. A signature sent by telecopy or
facsimile transmission shall be as valid and binding upon the party as an
original signature of such party. Except as set forth in this Third Amendment,
all terms, provisions and covenants of the Original Agreement shall remain
unchanged and in full force and effect.






Page 1 of 1

--------------------------------------------------------------------------------




Very truly yours,




ESSILOR OF AMERICA, INC.






   /s/ Steve Nussbaumer                   
Steve Nussbaumer
Vice President, Retail Key Accounts
Essilor of America, Inc.












By executing below, the undersigned hereby represents and warrants that he/she
has the authority to execute this Letter of Third Amendment on behalf of
National Vision, Inc., and in furtherance of this Letter of Third Amendment.


AGREED TO AND ACCEPTED BY:
    


NATIONAL VISION, INC.






By:    /s/ Megan Molony                   
Name:       Megan Molony                   
Title:       Senior Vice President, Merchandising 


Page 2 of 2

